Citation Nr: 0701086	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to February 1, 2001 
for the payment of dependency and indemnity compensation 
based on the death of the veteran (DIC).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died on January [redacted], 1966, and the 
appellant was his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision letter issued by 
the RO.  



FINDINGS OF FACT

1.  The appellant's initial claim for DIC was denied in April 
1966 on the basis of the then-applicable law requiring either 
biological children with the veteran or a marriage lasting 
five years; the appellant had been married to the veteran for 
less than three years and had no biological children with 
him, although he had adopted her youngest child.  

2.  DIC benefits were subsequently paid effective in October 
1967 based on the change in law eliminating the five-year 
marriage requirement; however, these benefits were terminated 
effective in June 1970 in view of the appellant's third 
marriage.  

3.  On January 17, 2002, more than a decade after the death 
of the appellant's third husband, she reapplied for DIC 
benefits that were awarded based on liberalizing legislation 
as of February 1, 2001.  



CONCLUSION OF LAW

Following the initial award of DIC on October 1, 1967 and 
termination of payments in June 1970, an effective date 
earlier than February 1, 2001 for the reinstatement of DIC 
payments based on reapplication on January 17, 2002 is not 
assignable.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.4, 3.54, 3.114, 3.400, 3.702 (2006); 38 C.F.R. 
§ 3.54(c) (1965).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal.  However, the United States Court of 
Appeals for Veterans Claims (Court) has recognized that 
enactment of VCAA does not affect matters on appeal to the 
Board when the question is limited to statutory 
interpretation, as here.  Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Accordingly, no further analysis of whether the VCAA 
requirements were met in the instant case is necessary.  

Under 38 C.F.R. § 3.5(a), dependency and indemnity 
compensation means a monthly payment made by the Department 
of Veterans Affairs to a surviving spouse, child, or parent, 
including in cases of a service-connected death occurring 
after December 31, 1957.  

Basic entitlement for a surviving spouse, child or children, 
and parent or parents of a veteran exists, if the death 
occurred on or after January 1, 1957, except in the 
situations specified in § 3.4(c)(2) (regarding specific life 
insurance premium waivers).  38 C.F.R. § 3.5(b)(1).  

Under 38 C.F.R. § 3.54(c), dependency and indemnity 
compensation payable under 38 U.S.C. 1310(a) may be paid to 
the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated, for 1 year or more, 
or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  

Subject to confirmation by the claimant, a claim for service-
connected death benefits shall be considered a claim for DIC.  
38 C.F.R. § 3.702.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

In cases involving liberalizing laws, determination of the 
effective date of an award is made with reference to 
38 C.F.R. § 3.114.  38 C.F.R. § 3.400(p).  

Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran, is 
awarded or increased pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).  

Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 
18 for an individual who is a child of a Vietnam veteran is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  Id.  

In the present case, the appellant's first marriage lasted 
from January 1950 to July 1954 and ended in divorce.  She 
married the veteran in August 1963.  At the time of her 
marriage to the veteran, she had three children, born between 
May 1943 and June 1951.  In April 1964, the veteran formally 
adopted the appellant's youngest child.  As noted, the 
veteran died in January 1966.  

In an April 1966 decision letter, the RO denied the 
appellant's claim for death benefits.  Under the then-
applicable laws, a widow of a World War II veteran was 
required to have been married prior to January 1, 1957 or for 
five years prior to the veteran's death, unless children were 
born of that marriage in order to establish entitlement to 
death benefits.  38 C.F.R. § 3.54(c) (1965).  The claim was 
denied because the appellant's marriage to the veteran did 
not meet those requirements.  

In April 1968, the appellant reapplied for DIC.  In view of a 
change in 38 C.F.R. § 3.54(c) from October 1967 eliminating 
the five-year marriage requirement and replacing it with a 
one-year requirement, the RO granted this benefit in May 
1968, with the award of DIC effective on October 1, 1967 
(based on the date of the revision to 38 C.F.R. § 3.54(c)).  

Subsequently, in June 1970, the appellant reported to the RO 
that she had remarried in that same month.  The RO, in July 
1970, appropriately terminated her DIC benefits as of June 
1970.  

The appellant's current claim for DIC was received by the RO 
on January 17, 2002.  In this claim, she notified the RO that 
her third husband had died in July 1985.  

Accordingly, in May 2002, the RO again granted DIC benefits 
based on liberalizing legislation.  This was effectuated as 
of February 1, 2001.  

In the present case, the appellant has asserted that an 
earlier effective date for the current grant of DIC was in 
order because the fact that her youngest child was adopted by 
the veteran should be considered the same as "born" for DIC 
benefits purposes.  

The appellant clearly in this regard is unable to recollect 
the notification of the initial award of DIC benefits in May 
of 1968, although corresponding letters to her from that time 
are included in the claims file.  

The appellant's assertions as to the veteran's relationship 
with his adopted child, however, would not have sufficed to 
establish entitlement to DIC benefits pursuant to either the 
pre-1967 version or the current language of 38 C.F.R. 
§ 3.54(c).  

These provisions instead clearly reflect that the child in 
question must be biologically born to the veteran and the 
claimant either as a result of, or prior to, their marriage.  
On this basis, without going further, the Board finds no 
support in the law for the argument presented as to her basic 
eligibility.  

The Board is also aware that the appellant's third marriage 
was terminated by reason of death in July 1985 and that this 
case involves a liberalized law.  

Under 38 C.F.R. § 3.114(a), in order for a claimant to be 
eligible for a retroactive payment, the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  

First, by way of background, the Board would note that, based 
on her application in April 1968, DIC was initially paid in 
an adjusted fashion beginning in October 1967, effective from 
when the law was favorably changed.  

However, in the present case, continuous eligibility did not 
exist because of the appellant's third marriage that extended 
from 1970 to 1985.  The fact of that remarriage rendered her 
ineligible for DIC benefits for the period thereof, and the 
payment of such benefits, awarded in 1968, were appropriately 
terminated in 1970 in view of her remarriage.  

Second, the Board notes that her DIC benefits have 
subsequently been reinstated based on other liberalizing 
legislation allowing restatement.  An effective date of 
February 1, 2001 was assigned in accordance with the 
provisions of 38 C.F.R 3.114 based on her reapplication 
received on January 17, 2002.  The Board finds that an 
earlier effective date would not be assignable given these 
events.  

For all of these reasons, a basis for an effective date prior 
to February 1, 2001 for the reinstatement of the payment of 
DIC in this case has not been presented, and the appeal must 
be denied.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994) (concerning cases where it is the law and not the 
evidence that is dispositive).  



ORDER

An effective date prior to February 1, 2001 for the payment 
of DIC benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


